Citation Nr: 1136720	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in an April 2011 hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss is not related to his active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

At his hearing, held in April 2011, the Veteran testified to the following: he first noticed the presence of hearing loss during active duty, and right after he got out of the service.  He argued that his hearing loss began in about in 1952, and it became progressively worse.  He did not seek any private treatment for hearing loss.  As a carpenter, he worked with hand tools and some power tools but denied significant noise exposure.  

In April 2009, the Veteran submitted a claim of entitlement, in pertinent part, to service connection for bilateral hearing loss.  He indicated on his application that the disorder began between 1951 and 1954.  

In July 2009, the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for organic diseases of the nervous system, such as a sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The service treatment records are silent as to complaints of, diagnosis of or treatment for hearing loss.  Clinical evaluation of the Veteran's ears and drums was determined to be normal at the time of the February 1954 separation examination.  Whispered voice testing was determined to be 15/15 for both ears.  In the associated "Report of Medical History," the Veteran denied having or ever having had "ear, nose or throat trouble," or "running ears."
 
A March 2009 VA clinical record shows the Veteran was seen for a consultation for hearing loss.  The report states that he had recently been tested at a VAMC and that hearing aids were recommended, and that his test results had not been entered into CPRS (computerized patient record system).  The report notes that he did not have a previous history of hearing aids.  The Veteran informed the clinician that he was in the Army for three years serving on a 280 mm gun, and then working for 55 years in construction.  He reported long-standing hearing loss.  Audiological testing was conducted which showed that he had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss.  It was noted that the Veteran was a candidate for hearing aids.  

A VA examination report, dated in July 2009, shows that the Veteran reported that he had military noise exposure from field artillery and being an explosives operator.  He had occupational noise as a carpenter.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
70
70
75
LEFT
15
30
55
70
70

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 56 percent in the left ear.  The diagnosis was normal to severe bilateral sensorineural hearing loss.  The examiner opined that the hearing loss was less likely as not caused by or a result of military related acoustic trauma.  The examiner noted that the separation examination was a whisper test, which was not valid.  The examiner found that the Veteran's military occupational specialty exposed him to "some degree of high risk noise but how often and to what degree is speculation at best."  The examiner noted that the Veteran had a significant history of civilian noise exposure as a carpenter.  The examiner found that the hearing loss was more likely a reflection of a long standing condition whose severity has progressed over time from exposure to civilian occupational noise as well as the effects of aging.  The examiner stated that the Veteran's C-file and medical records had been reviewed.  

With regard to the Veteran's contentions, the Board notes the Veteran has denied that he had had significant post-service occupational noise exposure.  See e.g. Veteran's September 1, 2009 statement.  However, in a letter dated April 15, 2009, the Veteran stated that he performed his job as a carpenter using hand tools.  At his April 2011 hearing, he reported that he used both hand tools and power tools in his job as a carpenter.  In addition, in a written statement dated April 13, 2009 he stated that he had a problem with deafness which kept him from functioning on a normal basis by an inability to carry on a conversation.  He wrote that he had not been able to hold down a steady job and retired early because of deafness.  However, he later stated that he worked in his job as a carpenter until 1991 when he retired due to cancer.  See Veteran's April 15, 2009 letter.  The Board further points out that although the Veteran testified that he had had hearing loss since his service, he denied having ear, nose or throat trouble in the Report of Medical History that he completed at the time of his discharge.  Given the foregoing, his testimony is afforded reduced probative value.  

The Board finds that the preponderance of the competent evidence of record does not support a finding that the Veteran has hearing loss is related to his active duty service.  The Veteran was not treated for, or diagnosed with, hearing loss during service, therefore, a chronic condition is not shown during service.  38 C.F.R. § 3.303.  The earliest post-service medical evidence of hearing loss is dated in 2009.  This is approximately 55 years after separation from his second period of active duty service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence to show that the Veteran has hearing loss that is related to his service.  In this regard, the only competent opinion is found in the July 2009 VA examination report, and this opinion weighs against the claim.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that bilateral hearing loss was caused by service that ended in 1954.  The Veteran's descriptions of his symptoms have been considered.  However, his testimony had been afforded reduced probative value, and the Board finds that the medical evidence warrants greater probative value on the issue of whether his bilateral hearing loss is related to his service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, when the Veteran's service treatment records (which do not show any relevant treatment, findings, or diagnoses), and his post-service medical records are considered (which do not show the existence of hearing loss, as it is defined for VA purposes at 38 C.F.R. § 3.385, prior to 2009 (i.e., about 55 years after active duty service), and which do not contain competent evidence of a nexus between hearing loss and the Veteran's service), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements, to the effect that the Veteran has hearing loss that is related to his service.  



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligations in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post- service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  The examination report indicates that it was based on a review of the Veteran's C- file, an medical records, and it shows that his reports of his history of symptoms were recorded.  An audiological examination was performed, and detailed findings are included in the report.  The examiner determined that the Veteran's bilateral hearing loss is not related to his service, and the opinion is accompanied by a sufficient rationale. Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2011); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 




ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran is claiming entitlement to service connection for tinnitus.  A VA examination was conducted in July 2009, in part, to determine if the Veteran had tinnitus which was etiologically linked to his active duty service.  The VA examiner diagnosed tinnitus and opined that it was less likely than not that the tinnitus was linked to military related acoustic trauma.  Significantly, the examiner did not provide a rationale to support the opinion.  Unfortunately, the lack of rationale provided by the VA medical examiner limits the probative value of this medical opinion.  Nieves; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The issue must therefore be returned to the individual who conducted the examination and the RO/AMC should request that he provide a rationale for why he determined there was no link between the currently existing tinnitus and the Veteran's active duty service.  If the examiner is not available, the Veteran should be afforded another examination, to include an etiological opinion.  

The Veteran is hereby notified that it is his responsibility to report for any required examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the examiner who conducted the July 2009 VA audiological examination and request that he provide a rationale, based on the evidence of record and sound medical principles, as to why it was determined that the currently existing tinnitus was not incurred in or aggravated by the Veteran's active duty service.  

If the examiner who conducted the July 2009 VA examination is unavailable, arrange to have the Veteran examined by a suitably qualified health care professional who should examine the Veteran and provide an opinion as to whether he has tinnitus, and, if so, to determine the nature and etiology of the tinnitus.  The claims file must be made available to the examiner, and the examination report should reflect review of pertinent documents therein by the examiner.

If tinnitus is diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the tinnitus was etiologically related to the Veteran's service.  A complete rationale for all opinions advanced must be provided by the examiner.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The report of examination should include the complete rationale for all opinions expressed.

2.  Readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, which must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  The Veteran and his representative should be afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


